DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0197676 to Baerlocher.
With regard to claim 1, Baerlocher discloses a game progress information generation system for a game in which a plurality of players compete against each other while respectively arranging a plurality of physical game media in a predetermined field (e.g., see paragraphs 4-6), and the game proceeds while an operation, of each player, of arranging the game medium in the field (e.g., see paragraph 6) and an action of each player different from the operation are utilized as behavior of each player (e.g., see paragraph 5), configured to generate progress information for specifying progress status of the game (e.g., see at least paragraph 11), and comprising: a medium information acquiring device acquiring medium information required for identification of the game medium arranged in the field (e.g., see at least paragraphs 10, 48, and 50); a medium identification device identifying the game medium arranged in the field based on the medium information acquired by the medium information acquiring device (e.g., see at least paragraphs 10, 48, and 50); an action information acquiring device acquiring action information required for identification of the action of the player (e.g., see at least paragraphs 5 and 48); an action identification device identifying the action of the player based on the action information acquired by the action information acquiring device (e.g., see at least paragraphs 5 and 48); and a progress 
[claim 2] wherein the game is configured to proceed while the movement different from the operation of each player is utilized as at least a part of the behavior, the action information acquiring device is provided with a movement acquiring device acquiring information corresponding to the movement of each player during the game in progress as the action information, and the action identification device is provided with a movement identification device identifying the movement of each player based on the information corresponding to the movement (e.g., see paragraphs 6 and 48); 
[claim 3] wherein the movement acquiring device is a player image acquiring device acquiring an image in which the movement of each player is captured, and the action identification device is provided so as to identify the movement of each player with utilizing information of the image acquired by the player image acquiring device as information corresponding to the movement (e.g., see paragraphs 6 and 48); 
[claim 4] wherein the medium information acquiring device is a medium image acquiring device acquiring an image of the field where the game medium is arranged, and the medium identification device is provided so as to identify the game medium utilizing information of the image acquired by the medium image acquiring device as the medium information (e.g., see paragraph 48, wherein a camera is used to identify playing cards and other objects);

claim 6] wherein the game is configured to proceed so that the behavior to be taken by each player are divided into a plurality of stages (e.g., see poker in paragraphs 103-112), and the progress information generation device determines the stage of the game based on at least one identification result among the identification results of the medium identification device and the action identification device, and selects the identification result to be referred to from the identification results of the medium identification device and the action identification device according to the determined stage to determine the progress status of the game (e.g., see also paragraphs 10, 11, and 90);
[claim 7] wherein the progress information generation device determines whether or not reference behavior to be occurred when the game is in a particular status is detected based on at least one of the identification results of the medium identification device and the action identification device, and generates the progress information upon determining that the game is in the particular status when the reference behavior is detected (e.g., see paragraphs 10, 11, 48, 90, and 103-112); 
[claim 8] wherein the progress information generation device further determines influence of the behavior of the player on progress of the game based on the identification result of the medium identification device and the identification result of the action identification device, and adds information corresponding to a determination result to the progress information (e.g., see paragraphs 10, 11, 48, 90, and 103-112);
[claim 9] wherein an auxiliary device to which information related to progress of the game is input is usable in the game, and the progress information generation device further refers to the information input to the auxiliary device to determine the progress status of the game (e.g., see at least paragraph 6).
claims 10 and 11, Baerlocher discloses the recited features as set forth above in detail for claim 1, which is similar in claim scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher in view of U.S. Patent Application Publication No. 2002/0123376 to Walker.
With regard to claim 5, Baerlocher discloses all of the recited features but is silent regarding detecting and identifying player utterance information. 
In a related field of endeavor, Walker teaches detecting and identifying player utterance information (e.g., see at least paragraph 75).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Baerlocher with utterance detection as taught by Walker in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, the game system includes voice input from players in addition to hand gesture input, in order to provide the player with another input option that is typical in table games with live dealers to increase the efficiency and enjoyment of game play.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2009/0291762 to Walker is cited as relevant for disclosing a gaming system including camera and microphone input detection.
U.S. Patent Application Publication No. 2016/0328604 to Bulzacki is cited as relevant for disclosing player gesture detection in a gaming environment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/            Primary Examiner, Art Unit 3715